Exhibit 10.3

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made as
of the 8th day of April, 2016 by and between VIRGINIA HEALTHCARE CENTER, LLC, a
Virginia limited liability company, having an address at c/o Gyrodyne, LLC, One
Flowerfield, Suite 24, St. James, NY 11780, Attn: Peter Pitsiokos, Chief
Operating Officer (“Seller”) and JAG ASSOCIATES, L.L.C., a Virginia limited
liability company, having an address 7717 Carlton Place, McLean, VA 22102, Attn:
Ambrish Gupta, or its permitted assigns (“Purchaser”).

 

 

 

R E C I T A L S:

 

A.     Purchaser and Seller entered into that certain Purchase and Sale
Agreement dated as of February 4, 2016, as amended by that First Amendment to
Purchase and Sale Agreement dated as of February 22, 2016 (collectively, the
“Agreement”) pursuant to which Seller agreed to sell to Purchaser, and Purchaser
agreed to purchase from Seller, that certain Property (as defined in the
Agreement) on the terms and conditions set forth therein.

 

B.     Seller and Purchaser desire to amend certain terms and conditions of the
Agreement as hereinafter set forth.

 

W I T N E S S E T H:

 

NOW, THEREFORE, and in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser, intending to be legally bound, do hereby
agree, and amend the Agreement, as follows:

 

1.      Section 5.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following: “For a period beginning on the Effective Date and
ending at 5:00 p.m. Eastern time on April 25, 2016 (the “Evaluation Period”),
Purchaser shall be permitted to evaluate the desirability of the transactions
contemplated under this Agreement pursuant to this Article V.”

 

2.     Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the same meaning ascribed to such terms in the Agreement.

 

3.     If any provision of this Amendment is held to be invalid or
unenforceable, the same shall not affect the validity or enforceability of any
of the other provisions of this Amendment, which shall continue in full force
and effect, as if the invalid or unenforceable provision had been deleted.

 

 
 

--------------------------------------------------------------------------------

 

 

4.       If any provision of this Amendment conflicts with any provision of the
Agreement, the provisions of this Amendment shall be controlling.

 

5.      The Agreement, as amended by this Amendment, constitutes the entire
agreement between the Seller and Purchaser with respect to the subject matter
hereof, superseding all, if any, prior verbal discussions or agreements between
Seller and Purchaser.

 

6.     As modified by the terms of this Amendment, all terms and conditions of
the Agreement shall continue in full force and effect, and shall bind the
parties hereto, and their respective successors and assigns. This Amendment
shall become effective only upon its execution and delivery by Seller and
Purchaser.

 

7.      This Amendment may be executed in counterparts, each of which
counterparts shall be an original, but all of which counterparts shall
constitute one and the same agreement.

 

 

 

 

 

 

 

 

 

[signatures appear on the next page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have respectively
executed this Agreement as of the Effective Date.

 

 

Date Executed: 

SELLER:

 

     

 

April __, 2016

VIRGINIA HEALTHCARE CENTER, LLC,

a Virginia limited liability company

 

 

 

 

 

 

 

By:



Gyrodyne, LLC

its Sole Member

 

                   

 

 

By:

 

 

 

 

 

Peter Pitsiokos

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

PURCHASER:

 

      April __, 2016 

JAG ASSOCIATES, L.L.C.,

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ambrish Gupta

 

 

 

Member

 

 

 

 

 

ESCROW AGENT:

 

      April __, 2016 WALKER TITLE, LLC,  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title

 

 

 